Exhibit 10.2

FIFTH AMENDED AND RESTATED EMPLOYMENT AGREEMENT

FIFTH AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), dated as of
July 23, 2012, by and between Jarden Corporation, a Delaware corporation (the
“Company”), and Ian G.H. Ashken (“Executive”).

WITNESSETH:

WHEREAS, the Company and the Executive are parties to a Fourth Amended and
Restated Employment Agreement, dated as of January 5, 2011, (as amended, the
“Employment Agreement”); and

WHEREAS, the Company desires to continue to employ Executive as Vice Chairman
and Chief Financial Officer of the Company on the terms and conditions
hereinafter set forth, and Executive is willing to continue to be employed as
Vice Chairman and Chief Financial Officer of the Company on such terms and
conditions; and

WHEREAS, Executive co-founded the business that is now the Company in 2001 and
continues to serve as the Company’s Co-Founder, Vice Chairman and Chief
Financial Officer, and the Board acknowledges the unique role played by
Executive as Co-Founder, in recognition of which the Compensation Committee has
considered and designed this Agreement to secure the continuing services of
Executive; and

WHEREAS, the members of the Compensation Committee have considered potential
future compensation for Executive and retained independent consultants to assist
with reviewing and developing employment and compensation arrangements
appropriate for Executive’s role as Co-Founder, Vice Chairman and Chief
Financial Officer; whereupon, based on the results of its review, the
Compensation Committee thereafter concluded that it would recommend that the
Board adopt the employment and compensation arrangements in this Agreement; and

WHEREAS, the Compensation Committee of the Company’s Board of Directors and the
Company’s Board of Directors, at meetings duly called and held, have each
authorized and approved the execution and delivery of this Agreement by the
Company; and

WHEREAS, the Company and Executive desire to enter into this Agreement which
shall be deemed to amend, restate and replace the Employment Agreement.

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
Company and Executive hereby agree as follows:

1. Employment. Upon the terms and subject to the conditions of this Agreement,
the Company hereby continues to employ Executive as Vice Chairman and Chief
Financial Officer of the Company through December 31, 2015 (such term of
employment, the “Original Employment Period”), and Executive hereby agrees to
such



--------------------------------------------------------------------------------

employment, upon the terms and subject to the conditions set forth in this
Agreement; provided, however, that this Agreement and the Executive’s employment
hereunder shall be automatically extended, subject to earlier termination as
provided herein, for successive additional one (1) year periods (each
an “Additional Employment Period”) on January 1, 2013 and each anniversary
thereof unless, at least 90 days before the date on which an Additional
Employment Period otherwise automatically would begin, the Company or the
Executive has notified the other in writing that the Employment Period (as
defined below) shall not be extended by any additional Additional Employment
Periods thereafter. The period during which Executive is employed pursuant to
this Agreement, including the Original Employment Period and any Additional
Employment Periods, shall be referred to as the “Employment Period.”
Notwithstanding the foregoing, it is understood and agreed that the Executive
from time to time may (a) be appointed to additional offices or to different
offices than those set forth above, (b) perform such duties other than those set
forth above, and/or (c) relinquish one or more of such offices or other duties,
in each instance as may be mutually agreed to by and between the Company and the
Executive and that no such action shall be deemed or construed to otherwise
amend or modify any of the remaining terms or conditions of this Agreement.

2. Position, Duties and Location. During the Employment Period, Executive shall,
subject to the provisions of Section 1 above, serve as Vice Chairman and Chief
Financial Officer of the Company and shall be nominated for election, and if so
elected shall continue to serve, as a member of the Board of Directors of the
Company (the “Board”) and, unless the Board and Executive shall jointly
determine otherwise, Vice Chairman of the Board. During the Employment Period,
Executive shall have the duties, responsibilities and obligations (a) as are
customarily assigned to individuals serving as the Vice Chairman and Chief
Financial Officer of comparable companies and (b) as have been assigned,
exercised or assumed in accordance with past practice, together with such other
duties, responsibilities and obligations consistent with such positions as the
Board shall from time to time specify, provided that such additional duties,
responsibilities and obligations are fair and reasonable under the
circumstances, do not unreasonably increase the demands upon the Executive’s
time or energies, and are not inconsistent with the Executive’s position as Vice
Chairman and Chief Financial Officer. The Executive shall devote such time and
energy to the business and affairs of the Company as he deems reasonably
necessary to perform the duties of these positions and shall use his best
efforts, skills and abilities to improve and advance the business and interests
of the Company and its subsidiaries. Without limiting the generality of the
foregoing, the Company hereby acknowledges that the Executive has certain
responsibilities to the Marlin group of companies, and may have a direct or
indirect ownership interest in certain other non-competing companies, and
provided that the Executive otherwise has performed his duties on behalf of the
Company hereunder, the Company agrees that nothing contained in this Agreement
shall prohibit or interfere with such ownership or responsibilities. Nothing
contained in this Section 2 shall preclude Executive from (i) serving on the
board of directors of any business corporation, unless such service would be
contrary to applicable law, (ii) serving on the board of directors of, or
working for, any charitable or community organization or (iii) pursuing his
personal financial and legal affairs, so long as such activities, individually
or collectively, do not interfere with the

 

2



--------------------------------------------------------------------------------

performance of Executive’s duties hereunder or violate any of the provisions of
Section 6 hereof. Executive’s place of employment shall be at the Company’s
principal executive office in Rye, New York throughout the term of this
Agreement, unless otherwise mutually agreed.

3. Compensation.

(a) Base Salary. Effective as of the date hereof and continuing through the
Employment Period, the Company shall pay to the Executive and the Executive
shall accept from the Company, as compensation for the performance of services
under this Agreement and the Executive’s observance and performance of all of
the provisions hereof, a base salary of $982,300 per year. The Board (or the
appropriate committee of the Board) shall annually review Executive’s base
salary, and the Executive’s base salary shall be increased by a minimum of the
Consumer Price Index. In addition, the Board (or the appropriate committee of
the Board) shall annually review Executive’s base salary in light of competitive
practices, the base salaries paid to other executive officers of the Company and
the performance of Executive and the Company, and may, in its discretion,
increase such base salary by any additional amount it determines to be
appropriate; provided, however, that any such increase shall not reduce or limit
any other obligation of the Company hereunder. Executive’s base salary (as set
forth herein or as may be increased from time to time) shall not be reduced.
Executive’s base salary payable hereunder, as it may be increased from time to
time is referred to herein as “Base Salary.” The Company shall pay Executive his
Base Salary in accordance with the normal payroll practices of the Company for
its executive officers, but in no event less frequently than once per month.

(b) Annual Bonus. The Executive shall be eligible for a bonus package based on
performance. The decision as to whether to pay the Executive an additional bonus
based on operations, as well as the amounts and terms of any such bonus package,
shall be determined by the Compensation Committee of the Board of Directors as
part of its annual budget review process. In addition to any other bonus(es),
whether based on performance, operations or otherwise, that the Compensation
Committee may award to Executive pursuant to the Company’s Annual Cash Incentive
Awards under the Plan (as defined below) or such other similar plan that the
Company may have in place, the Company’s bonus program shall provide that
Executive shall have the opportunity to earn 100% of Base Salary in each year of
the Employment Period if the Company achieves the Company’s budgeted earnings
per share target as approved by the Board of Directors or, for each year of the
Employment Period for which the Company achieves earnings per share equal to the
performance target set by the Compensation Committee for payment of maximum
bonus to the Company’s employees generally, 200% of Base Salary. The Company
shall pay any annual bonus payable to the Executive pursuant to this
Section 3(b) no later than March 15 of the calendar year immediately following
the calendar year for which the bonus is earned.

(c) Performance Restricted Stock Grants. On January 1 of each year during the
Employment Period (or, if any such date is not a business day, on the next
succeeding

 

3



--------------------------------------------------------------------------------

business day), provided Executive is employed on such date, Executive shall be
entitled to receive an annual grant of shares of restricted stock (the
“Restricted Stock”), as set forth on Schedule I attached hereto (as such
schedule may be supplemented by the Compensation Committee for additional grants
during the Employment Period), to be issued under the Company’s 2009 Stock
Incentive Plan, as amended or such other similar stock plan that the Company may
have in place (the “Plan”), based on the long-term incentive framework for the
Company adopted by the Compensation Committee.

In the event that the Company does not have a stock incentive plan in place on
or prior to January 1 of each year with enough shares to be granted to the
Executive pursuant to this Section 3(c), the Company shall grant to the
Executive such number of shares of Restricted Stock that are available under the
Company’s stock incentive plans, and in lieu of any shares of Restricted Stock
not granted (the “Remaining Stock”), Executive shall receive a mutually
acceptable compensation package having performance targets and a value
equivalent to the value of the shares of Remaining Stock not issued to the
Executive as determined in good faith by the Compensation Committee or Board of
Directors, as the case may be.

Upon satisfaction of the conditions and the lapsing of the restrictions on each
grant of Restricted Stock as set forth in this Section 3(c), Executive shall be
entitled to satisfy the minimum withholding tax obligation (or such greater
withholding amount as the Compensation Committee may approve) by electing to
have the Company withhold from the Restricted Stock that number of shares having
a Fair Market Value (as defined in the Plan) equal to the minimum amount
required to be withheld (or such greater withholding amount as the Compensation
Committee may approve), determined on the date that the amount of tax to be
withheld is to be determined.

The number of shares granted and the target share price shall be adjusted for
changes in the common stock as outlined in Section 18.4 of the Plan or as
otherwise mutually agreed in writing between the parties. The terms of each
grant of Restricted Stock hereunder shall be set forth in a Restricted Stock
Award Agreement, substantially similar to the form used for the 2010 restricted
share grant to Executive, which will reflect the terms of this Section 3(c).

4. Benefits, Perquisites and Expenses.

(a) Benefits. During the Employment Period, Executive shall be eligible to
participate in (i) each welfare benefit plan sponsored or maintained by the
Company or currently made available to the Executive or senior executives in
general, including, without limitation, each group life, hospitalization,
medical, dental, health, accident or disability insurance, cafeteria or similar
plan or program of the Company, (ii) each pension, retirement, deferred
compensation or savings plan sponsored or maintained by the Company, and
(iii) to the extent of any awards made from time to time by the Board committee
administering the plan, each stock option, restricted stock, stock bonus or
similar equity-based compensation plan sponsored or maintained by the Company,
in

 

4



--------------------------------------------------------------------------------

each case, whether now existing or established hereafter, to the extent that
Executive is eligible to participate in any such plan under the generally
applicable provisions thereof. Nothing in this Section 4(a) shall limit the
Company’s right to amend or terminate any such plan in accordance with the
procedures set forth therein.

(b) Perquisites. During the Employment Period, Executive shall be entitled to
four weeks of paid vacation annually, shall be entitled to observe, with pay,
all religious holidays historically observed by Executive and shall also be
entitled to receive such perquisites as are generally provided to other senior
executive officers of the Company in accordance with the then current policies
and practices of the Company. Executive shall be entitled to use for his
personal use any airplanes that the Company owns or is entitled to use as a
result of lease, pooling, sharing or other agreements, provided that Executive
shall either prepay or pay directly, on or prior to such use, the actual (if
determinable) or estimated direct cost of such use. In addition, during the
Employment Period, Executive shall receive, at the Company’s expense (which
shall also include any federal or state income tax attributable to such
perquisite):

(i) the assistance of the Company’s tax advisors in regard to personal tax
planning and preparing personal income tax returns; and

(ii) a split-dollar life insurance policy, or equivalent, on the Executive in
the amount of $6 million payable to such beneficiaries as Executive shall
select.

(c) Business Expenses. During the Employment Period, the Company shall pay or
reimburse Executive for all reasonable expenses incurred or paid by Executive in
the performance of Executive’s duties hereunder upon presentation of expense
statements or vouchers and such other information as the Company may require and
in accordance with the generally applicable policies and procedures of the
Company. In addition, the Company shall provide the Executive with a
non-accountable supplemental benefit expense up to 5% of Executive’s Base Salary
per year, to be used against any expenses incurred by Executive that may be
un-reimbursed pursuant to the sentence above or otherwise.

(d) Indemnification. The Company shall indemnify Executive and hold Executive
harmless from and against any claim, loss or cause of action arising from or out
of Executive’s performance as an officer, director or employee of the Company or
any of its subsidiaries or in any other capacity during the Employment Period
including, but not limited to, any fiduciary capacity in which Executive serves
at the request of the Company, in each instance to the maximum extent permitted
by applicable law and the Company’s Amended and Restated Certificate of
Incorporation and By-Laws, each as existing on the date hereof and as amended by
amendments favorable to Executive.

(e) D & O Insurance. The Company agrees that for six (6) years and one
(1) business day after the expiration or earlier termination of the Employment
Period the Company shall obtain and provide at its expense directors’ and
officers’ liability insurance or directors’ and officers’ liability tail
insurance policies covering the Executive with

 

5



--------------------------------------------------------------------------------

respect to acts or omissions occurring during Executive’s employment with the
Company with coverage and amounts (including with respect to the payment of
attorney’s fees) equal to or greater than those of the Company’s policy in
effect on the date hereof.

(f) Non-exclusivity of Rights. The rights of the Executive under Sections 4(d)
and 4(e) shall be in addition to any rights he may have under the articles of
incorporation or bylaws of the Company, any agreement providing for
indemnification, or under the laws of the State of Delaware or any other
applicable laws.

5. Termination of Employment.

For purposes of Sections 5 and 6, the terms “Additional Termination Benefits”,
“Change of Control”, “Disability”, “Earned Salary”, “Severance Benefits”,
“Termination for Cause”, “Termination for Good Reason”, “Termination Not for
Good Reason”, “Termination Without Cause” and “Vested Benefits” shall have the
meanings ascribed to such terms in Section 5(d) hereof.

(a) Early Termination of the Employment Period. Notwithstanding any provision of
Section 1, the Employment Period shall end upon the earliest to occur of (1) a
termination of Executive’s employment on account of Executive’s death, (2) a
termination due to Executive’s Disability, (3) a Termination for Cause, (4) a
Termination Without Cause, (5) a Termination for Good Reason or (6)a Termination
Not for Good Reason.

(b) Benefits Payable Upon Early Termination; Non-Renewal. If (1) an early
termination of the Employment Period occurs pursuant to Section 5(a) hereof, or
(2) in the event this Agreement is not renewed upon or prior to its expiration
on equal or more favorable terms and the Executive, at the time of such
expiration, is willing and able to renew the Agreement on terms and conditions
substantially similar to those in this Agreement and to continue to provide
services to the Company (a “Non-Renewal”), Executive (or, in the event of his
death, his surviving spouse, if any, or his estate) shall be paid the type or
types of compensation, without duplication, determined to be payable in
accordance with the following table at the times established pursuant to
Section 5(c):

 

    

Earned Salary

  

Vested Benefits

   Additional
Termination
Benefits    Severance
Benefits

Termination due to death

   Payable    Payable    Payable/ to be
provided    Payable

Termination due to Disability

   Payable    Payable    Payable/ to be
provided    Payable

Termination for Cause

   Payable    Payable    Not available    Not payable

Termination for Good Reason

   Payable    Payable    Payable/ to be
provided    Payable

 

6



--------------------------------------------------------------------------------

    

Earned Salary

  

Vested Benefits

   Additional
Termination
Benefits    Severance
Benefits

Termination Without Cause

   Payable    Payable    Payable/ to be
provided    Payable

Termination Not for Good Reason

   Payable    Payable    Not available    Not payable

Change of Control of the Company (without Termination)

   Not payable    Not payable    Not available    Not Payable

Non-Renewal (as defined above)

   Payable    Payable    Payable/ to be
provided    Not Payable

Non-Renewal within two (2) years following Change of Control of the Company

   Payable    Payable    Payable/ to be


provided

   Payable/ to
be provided

(c) Timing of Payments. Earned Salary shall be paid in cash in a single lump sum
as soon as practicable following the end of the Employment Period, but in no
event more than 10 days thereafter; provided, that if Executive’s termination is
in conjunction with a Change of Control, Executive shall be paid his Earned
Salary on the earlier to occur of (a) five (5) days after the effective date of
Executive’s termination and (b) on the date of such Change of Control. Vested
Benefits shall be payable in accordance with the terms of the plan, policy,
practice, program, contract or agreement under which such benefits have been
awarded or accrued. Additional Termination Benefits shall be provided or made
available at the times specified below as to each such Additional Termination
Benefit. Unless otherwise specified herein, Severance Benefits shall be paid in
a single lump sum cash payment as soon as practicable, but in no event later
than 10 days after the Executive’s termination; provided, that (i) except as
otherwise specified herein if Executive’s termination is in conjunction with a
Change of Control, Executive shall be paid his Severance Benefits on the earlier
to occur of (a) five (5) days after the effective date of Executive’s
termination and (b) on the date of such Change of Control.

(d) Definitions. For purposes of Sections 5 and 6, capitalized terms have the
following meanings:

“Additional Termination Benefits” means, the benefits described below:

(i) (A) All of the Executive’s benefits accrued under the employee option,
pension, retirement, savings and deferred compensation plans of the Company
shall become vested in full (other than with respect to unvested stock options,
restricted stock and other equity or equity-based awards, the terms of which are
separately addressed in the next succeeding clause); provided, however, that to
the extent such accelerated vesting of benefits cannot be provided under one or
more of such plans consistent with applicable provisions of the Code, such
benefits shall be paid to the

 

7



--------------------------------------------------------------------------------

Executive in a lump sum within 10 days after termination of employment outside
the applicable plan; and (B) (x) except in the case of a termination of
Executive’s employment due to Executive’s death or Disability, each of the
annual restricted stock awards specified in Section 3(c) hereof shall be
granted, notwithstanding whether the scheduled grant date has been achieved, and
(y) any and all unvested stock options, restricted stock and other equity or
equity-based awards shall immediately vest as of the end of the Employment
Period; provided, however, that if Executive is terminated without Cause or if
there is a Non-Renewal or a Termination for Good Reason, the preceding
subclauses (x) and (y) above shall not apply, except that all unvested stock
options, shall immediately vest as of the end of the Employment Period; and

(ii) Executive (and his dependents, if any) will be entitled to continue
participation in all of the Company’s medical, dental and vision care plans (the
“Health Benefit Plans”), for the period for which the Executive could elect
COBRA continuation coverage under the Company’s Health Benefit Plans as a result
of his termination of employment; provided that Executive’s participation in the
Company’s Health Benefit Plans shall cease on any earlier date that Executive
(and his dependents, if any) becomes eligible for comparable benefits from a
subsequent employer. Executive’s participation in the Health Benefit Plans will
be on the same terms and conditions (including, without limitation, any
contributions that would be required from Executive) that would apply to other
similarly situated former employees of the Company; provided that the Company
shall reimburse Executive an amount equal to Executive’s monthly COBRA cost for
the period for which Executive elects COBRA continuation coverage under the
Company’s Health Benefit Plans as a result of his termination of employment. To
the extent any such benefits cannot be provided under the terms of the
applicable plan, policy or program, the Company shall provide a comparable
benefit under another plan or from the Company’s general assets. In addition,
except in the case of termination due to death, Executive will be entitled to
receive a cash payment in a lump sum within 10 days after termination of
employment, or, if, on the date of such termination of employment, the Executive
is a “specified employee” within the meaning of Section 409A of the Code, on the
day after the expiration of six (6) months following such termination of
employment. The amount of such payment shall be the actuarially determined value
of the cost of coverage under the Company’s medical, dental and vision care
plans for a period equal to the difference between 36 months and the period for
which the Executive could elect COBRA continuation coverage under such plans.

“Change of Control of the Company” means and shall be deemed to have occurred
if:

(i) any person (within the meaning of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), other than the Company, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of Voting Securities representing 50 percent or more of the total
voting power of all the then-outstanding Voting Securities; or

 

8



--------------------------------------------------------------------------------

(ii) the individuals who, as of the date hereof, constitute the Board, together
with those who first become directors subsequent to such date and whose
recommendation, election or nomination for election to the Board was approved by
a vote of at least a majority of the directors then still in office who either
were directors as of the date hereof or whose recommendation, election or
nomination for election was previously so approved (the “Continuing
Directors”),cease for any reason to constitute a majority of the members of the
Board; or

(iii) the consummation of a merger, consolidation, recapitalization or
reorganization of the Company, reverse split of any class of Voting Securities,
or an acquisition of securities or assets by the Company, provided, that any
such transaction in which the holders of outstanding Voting Securities
immediately prior to the transaction receive (or, in the case of a transaction
involving a subsidiary and not the Company, retain), with respect to such Voting
Securities, voting securities of the surviving or transferee entity representing
more than 60 percent of the total voting power outstanding immediately after
such transaction shall not be deemed a Change of Control if the voting power of
each such continuing holder relative to other such continuing holders not
substantially altered in such transaction; or

(iv) the stockholders of the Company approve a plan of complete liquidation of
the Company or consummation of an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets.

“Disability” means long-term disability within the meaning of the Company’s
long-term disability plan under which Executive is covered at the time of
determination.

“Earned Salary” means any Base Salary earned, but unpaid, for services rendered
to the Company on or prior to the date on which the Employment Period ends
pursuant to Section 5(a) hereof.

“Severance Benefits” means an amount equal to (A) three times (two times in the
case of termination due to death) Executive’s annualized Base Salary in effect
on the date of termination, plus (B) three times (two times in the case of
termination due to death) the average annual bonus paid to the Executive over
the two immediately preceding fiscal years, including any annual bonus paid
pursuant to Section 3(b), plus (C), except in the case of Non-Renewal, the
amount, if any, accrued on the Company’s financial statements for the
Executive’s annual bonus under Section 3(b) hereof through the date of
termination; provided, however, that if Executive is terminated without Cause or
there is a Termination for Good Reason, the amounts described in clause
(C) above shall be payable only to the extent that the applicable performance
targets for the year of termination are actually achieved, and notwithstanding
Section 5(c) above, such amounts shall be paid, if payable, within 5 days
following the certification of the achievement of such performance targets by
the Compensation Committee of the Board (but in no event later than March 15 of
the calendar year immediately following the year in which the termination
occurs).

 

9



--------------------------------------------------------------------------------

“Termination for Cause” means a termination of Executive’s employment by the
Company within 30 days after the occurrence of (i) Executive’s conviction of a
felony or a crime involving moral turpitude, or (ii) Executive’s willful and
continued failure to perform the material duties of his position (other than as
a result of Disability) if such failure continues for a period of 30 days after
Executive’s receipt of written notice from the Company specifying the exact
details of such alleged failure and such alleged failure has had (or is expected
to have) a material adverse effect on the business of the Company or its
subsidiaries; provided, that if the details of a Termination for Cause were the
subject of two previous notices required hereunder, the Company may terminate
this Agreement as a Termination for Cause without the provision of any
additional notice and cure period.

“Termination for Good Reason” means a termination of Executive’s employment by
Executive following (i) a material diminution in Executive’s positions, duties
and responsibilities from those described in Section 2 hereof, (ii) the removal
of Executive from his position as either Vice Chairman or Chief Financial
Officer of the Company, or the failure to re-elect Executive as Vice Chairman of
the Board of the Company, unless the Company and Executive shall mutually agree
to such removal or failure, as applicable, in writing prior to such action being
taken, (iii) a material reduction in Executive’s Base Salary, or (iv) a material
breach by the Company of any other provision of this Agreement; provided, that
for any termination pursuant to (i) through (iv) above, Executive shall provide
the Company’s Board of Directors with 30 days prior written notice of such good
reason termination specifying the exact details of such alleged diminution or
material breach, which notice must in any event be provided within 90 days after
the occurrence of the event described in clause (i), (ii), (iii), or (iv) above,
and the Company shall have 30 days from the date of its receipt of such notice
to cure such breach or reverse or correct such diminution to the reasonable
satisfaction of Executive; provided further, that termination of Executive’s
employment by Executive following any of the events set forth in clauses
(i) through (iv) above must occur, if at all, within two (2) years following the
occurrence of the event(s) giving rise to the termination unless a shorter time
is specified above.

“Termination Not For Good Reason” means any termination of Executive’s
employment by Executive other than Termination for Good Reason or a termination
due to Executive’s Disability or death.

“Termination Without Cause” means any termination of Executive’s employment by
the Company other than a Termination for Cause or a termination due to
Executive’s Disability.

“Vested Benefits” means amounts which are vested or which Executive is otherwise
entitled to receive under the terms of or in accordance with any plan, policy,
practice or program of, or any contract or agreement with, the Company or any of
its subsidiaries, at or subsequent to the date of his termination without regard
to the performance by Executive of further services or the resolution of a
contingency. For the purposes of this Agreement, any outstanding equity awards
the vesting of which is both time-based and

 

10



--------------------------------------------------------------------------------

performance-based shall be considered vested if, and to the extent, the
applicable performance targets have been met as of the date of termination, and
any time-based restrictions on such awards shall immediately lapse as of the
date of termination.

“Voting Securities or Security” means any securities of the Company which carry
the right to vote in the election of, or participate in the appointment of, the
Company’s directors.

(e) Full Discharge of Obligations. Except as expressly provided in the last
sentence of this Section 5(e), the amounts payable and obligations owed to
Executive pursuant to this Section 5 and Section 7(d) following termination of
his employment (including amounts payable with respect to Vested Benefits) shall
be in full and complete satisfaction of Executive’s rights under this Agreement.
Except as otherwise set forth in Section 6, after the effective date of a
termination of employment for any reason, Executive shall have no further
obligations or liabilities to the Company. Nothing in this Section 5(e) shall be
construed to release the Company from its obligations described in Sections
3(c), 4(d) and 4(e).

(f) No Excise Tax Gross-Up. If it shall be determined that any payment,
distribution or benefit provided (including, without limitation, the
acceleration of any payment, distribution or benefit and the acceleration of
exercisability of any stock option) to Executive or for his benefit (whether
paid or payable or distributed or distributable) pursuant to the terms of this
Agreement or otherwise (a “Payment”) would be subject, in whole or in part, to
the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then the
Company and Executive shall consult together in good faith to attempt to reach a
mutually acceptable agreement to restructure such Payments or otherwise amend
this Agreement to minimize any such Excise Tax, taking into consideration any
issues that may arise under Section 409A of the Code; provided, however, that in
no event shall the Company be required to make, or Executive entitled to
receive, any additional payments (including gross-up payments) in respect of
such Excise Tax.

6. Non-competition and Confidentiality. In consideration of the salary and
benefits to be provided by the Company hereunder, including particularly the
severance arrangements set forth herein, Executive agrees to the following
provisions of this Section.

(a) Non-competition. During the Employment Period and during the greater of
(i) three years following any termination of Executive’s employment, or (ii) any
period thereafter during which Executive continues to receive benefits under
this Agreement, other than a Termination Without Cause, a Termination for Good
Reason or Non-Renewal, Executive shall not directly or indirectly own, manage,
operate, control, be employed by, participate in or, provide services or
financial assistance to any business which directly competes with any principal
product line of the Company or any of its subsidiaries; provided, however, that
for the purpose of this paragraph “principal product line” shall mean any
product that accounts for at least two percent (2%) of the consolidated net
sales of the Company; and provided further, however, that

 

11



--------------------------------------------------------------------------------

notwithstanding any provision of this section 6(a), Executive (i) may own for
investment purposes up to 5% of the equity interests of any such company;
(ii) may manage, operate, be employed by, participate in, or provide services to
a company that engages in such restricted activities if Executive does not
personally participate or advise as to such restricted activities and
Executive’s involvement within such company is limited to business units that do
not engage in such activities; and (iii) may own (or hold a direct or indirect
ownership interest in), manage, operate, control, be employed by, participate in
or, provide services or financial assistance to any company or business that he
is permitted during the Employment Period, pursuant to this Agreement or
otherwise, to own (or hold a direct or indirect ownership interest in), manage,
operate, control, be employed by, participate in or, provide services or
financial assistance to.

(b) Confidentiality. Executive agrees that, during the Employment Period and
thereafter, he shall hold and keep confidential any trade secrets, customer
lists and pricing or other confidential information, or any inventions,
discoveries, improvements, products, whether patentable practices, methods or
not, directly or indirectly useful in or relating to the business of the Company
or its subsidiaries as conducted by it from time to time, as to which Executive
shall at any time during the Employment Period become informed, and he shall not
directly or indirectly disclose any such information to any person, firm or
corporation or use the same except in connection with the business and affairs
of the Company or its subsidiaries. The foregoing prohibition shall not apply to
the extent such information, knowledge or data (a) was publicly known at the
time of disclosure to Executive, (b) becomes publicly known or available
thereafter other than by any means in violation of this Agreement, or (c) is
required to be disclosed by Executive as a matter of law or pursuant to any
court or regulatory order.

(c) Company Property. Except as expressly provided herein, Executive shall
return to the Company all property of the Company and its subsidiaries promptly
following Executive’s termination of employment.

(d) Injunctive Relief and Other Remedies with Respect to Covenants. Executive
acknowledges and agrees that the covenants and obligations of Executive with
respect to non-competition, confidentiality and Company property, relate to
special, unique and extraordinary matters and that a violation of any of the
terms of such covenants and obligations may cause the Company irreparable injury
for which adequate remedies are not available at law. Therefore, Executive
agrees that the Company shall be entitled to seek an injunction, restraining
order or such other equitable relief (without the requirement to post bond)
restraining Executive from committing any violation of the covenants and
obligations contained in this Section 6. This remedy is in addition to any other
rights and remedies the Company may have at law or in equity.

(e) Change of Control. In the event that the Executive’s employment is
terminated by reason of a Termination Without Cause, a Termination for Good
Reason, or a Non-Renewal, within 6 months before or 2 years after the occurrence
of a Change of Control, then in consideration for the Severance Benefits and
Additional Termination Benefits payable to the Executive on account of such
termination of employment, the Executive shall continue to be subject to and
shall comply with the provisions of Section 6(a) hereof until the second
anniversary of the date of the Change of Control.

 

12



--------------------------------------------------------------------------------

7. Miscellaneous.

(a) Survival. Sections 4 (relating to indemnification), 5 (relating to early
termination, change of control and non-renewal), 6 (relating to non-competition
and confidentiality), 7(b) (relating to arbitration), 7(c) (relating to binding
effect), 7(d) (relating to full-settlement and legal expenses) and 7(n)
(relating to governing law) shall survive the termination hereof.

(b) Arbitration. Except in the event of the need for immediate equitable relief
from a court of competent jurisdiction to prevent irreparable harm pending
arbitration relief, and except for enforcement of a party’s remedies to the
extent such enforcement must be pursuant to court authorization or order under
applicable law, any dispute or controversy arising under or in connection with
this Agreement shall be resolved by binding arbitration. This arbitration shall
be held in New York City and except to the extent inconsistent with this
Agreement, shall be conducted in accordance with the Expedited Employment
Arbitration Rules of the American Arbitration Association then in effect at the
time of the arbitration, and otherwise in accordance with principles which would
be applied by a court of law or equity. The arbitrator shall be selected by the
Company and Executive; provided, that if within fifteen (15) business days of
the date of request for arbitration, the parties have not been able to make such
selection the dispute shall be held by a panel of three arbitrators one
appointed by each of the parties and the third appointed by the other two
arbitrators.

(c) Binding Effect. This Agreement shall be binding on, and shall inure to the
benefit of, the Company and any person or entity that succeeds to the interest
of the Company (regardless of whether such succession does or does not occur by
operation of law) by reason of the sale of all or a portion of the Company’s
stock, a merger, consolidation or reorganization involving the Company or,
unless the Company otherwise elects in writing, a sale of the assets of the
business of the Company (or portion thereof) in which Executive performs a
majority of his services. This Agreement shall also inure to the benefit of
Executive’s heirs, executors, administrators and legal representatives.

(d) Full-Settlement; Legal Expenses. The Company’s obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against
Executive or others. In no event shall Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to Executive under any of the provisions of this Agreement. The Company agrees
to pay, upon written demand therefore by Executive, all legal fees and expenses
which Executive may reasonably incur as a result of any dispute or contest by or
with the Company or others regarding the validity or enforceability of, or
liability under, any provision of this Agreement (including as a result

 

13



--------------------------------------------------------------------------------

of any contest by Executive about the amount of any payment hereunder) if
Executive substantially prevails in the dispute or contest or the dispute or
contest is settled, plus in each case interest at the applicable Federal rate
provided for in Section 7872(f)(2) of the Code. In any such action or
arbitration brought by the Executive for damages or to enforce any provisions of
this Agreement, the Executive shall be entitled to seek both legal and equitable
relief and remedies, including, without limitation, specific performance of the
Company’s obligations hereunder, in his sole discretion.

(e) Assignment. Except as provided under Section 7(c), neither this Agreement
nor any of the rights or obligations hereunder shall be assigned or delegated by
any party hereto without the prior written consent of the other party.

(f) Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the matters referred to herein. No other
agreement (other than awards made in accordance with the terms of one of the
Company’s applicable compensatory plans, programs or arrangements) relating to
the terms of Executive’s employment by the Company, oral or otherwise, shall be
binding between the parties. There are no promises, representations, inducements
or statements between the parties other than those that are expressly contained
herein. Executive acknowledges that he is entering into this Agreement of his
own free will and accord, and with no duress, that he has read this Agreement
and that he understands it and its legal consequences and has been advised to
consult with an attorney before executing this Agreement.

(g) Severability; Reformation. In the event that one or more of the provisions
of this Agreement shall become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not be affected thereby. In the event that any of the provisions of
any of Section 6 is not enforceable in accordance with its terms, Executive and
the Company agree that such Section shall be reformed to make such Section
enforceable in a manner which provides the Company the maximum rights permitted
at law.

(h) Waiver. Waiver by any party hereto of any breach or default by the other
party of any of the terms of this Agreement shall not operate as a waiver of any
other breach or default, whether similar to or different from the breach or
default waived. No waiver of any provision of this Agreement may occur except in
a written instrument signed by the waiving party, and no waiver shall be implied
from any course of dealing between the parties hereto or from any failure by
either party hereto to assert its or his rights hereunder on any occasion or
series of occasions.

 

14



--------------------------------------------------------------------------------

(i) Notices. Any notice required or desired to be delivered under this Agreement
shall be in writing and shall be delivered personally, by courier service, by
certified mail, return receipt requested, or by telecopy and shall be effective
upon actual receipt by the party to which such notice shall be directed, and
shall be addressed as follows (or to such other address as the party entitled to
notice shall hereafter designate in accordance with the terms hereof):

 

To the Company:    Jarden Corporation    Suite B-302    555 Theodore Fremd
Avenue    Rye, New York 10580    Attention:    Executive Chairman With a Copy
to:    Kane Kessler, P.C.    1350 Avenue of the Americas    26th Floor    New
York, New York 10019    Attn:    Robert L. Lawrence, Esq.

To the Executive: To the address listed as Executive’s principal residence in
the Company’s human resource records and to his principal place of employment
with the Company.

(j) Amendments. This Agreement may not be altered, modified or amended except by
a written instrument signed by each of the parties hereto.

(k) Headings. Headings to paragraphs in this Agreement are for the convenience
of the parties only and are not intended to be part of or to affect the meaning
or interpretation hereof.

(l) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
instrument.

(m) Withholding. Any payments provided for herein shall be reduced by any
amounts required to be withheld by the Company from time to time under
applicable Federal, State or local income tax laws or similar statutes then in
effect.

(n) Governing Law. This Agreement is made and executed and shall be governed by
the laws of the State of New York, without regard to the conflicts of law
principles thereof.

(o) Effectiveness. This Agreement shall be effective and in full force and
effect as of the date first written above.

(p) Compliance with Section 409A.

(i) General. It is the intention of both the Company and the Executive that the
benefits and rights to which the Executive could be entitled pursuant to this
Agreement comply with Section 409A of the Code and the Treasury Regulations and
other guidance promulgated or issued thereunder (“Section 409A”), to the extent
that the requirements of Section 409A are applicable thereto, and the provisions
of this

 

15



--------------------------------------------------------------------------------

Agreement shall be construed in a manner consistent with that intention. If the
Executive or the Company believes, at any time, that any such benefit or right
that is subject to Section 409A does not so comply, it shall promptly advise the
other and shall negotiate reasonably and in good faith to amend the terms of
such benefits and rights such that they comply with Section 409A (with the most
limited possible economic effect on the Executive and on the Company).

(ii) Distributions on Account of Separation from Service. If and to the extent
required to comply with Section 409A, no payment or benefit required to be paid
under this Agreement on account of termination of the Executive’s employment
with the Company shall be made unless and until the Executive incurs a
“separation from service” within the meaning of Section 409A.

(iii) 6 Month Delay for Specified Employees.

(A) If the Executive is a “specified employee”, then no payment or benefit that
is payable on account of the Executive’s “separation from service”, as that term
is defined for purposes of Section 409A, shall be made before the date that is
six months after the Executive’s “separation from service” (or, if earlier, the
date of the Executive’s death) if and to the extent that such payment or benefit
constitutes deferred compensation (or may be nonqualified deferred compensation)
under Section 409A and such deferral is required to comply with the requirements
of Section 409A. Any payment or benefit delayed by reason of the prior sentence
shall be paid out or provided in a single lump sum at the end of such required
delay period in order to catch up to the original payment schedule.

(B) For purposes of this provision, the Executive shall be considered to be a
“specified employee” if, at the time of his separation from service, the
Executive is a “key employee”, within the meaning of Section 416(i) of the Code,
of the Company (or any person or entity with whom the Company would be
considered a single employer under Section 414(b) or Section 414(c) of the Code)
any stock in which is publicly traded on an established securities market or
otherwise.

(iv) No Acceleration of Payments. Neither the Company nor the Executive,
individually or in combination, may accelerate any payment or benefit that is
subject to Section 409A, except in compliance with Section 409A and the
provisions of this Agreement, and no amount that is subject to Section 409A
shall be paid prior to the earliest date on which it may be paid without
violating Section 409A.

(v) Treatment of Each Installment as a Separate Payment. For purposes of
applying the provisions of Section 409A to this Agreement, each separately
identified amount to which the Executive is entitled under this Agreement shall
be treated as a separate payment. In addition, to the extent permissible under
Section 409A, any series of installment payments under this Agreement shall be
treated as a right to a series of separate payments.

 

16



--------------------------------------------------------------------------------

(vi) No Guaranty of 409A Compliance. Notwithstanding the foregoing, the Company
does not make any representation to the Executive that the payments or benefits
provided under this Agreement are exempt from, or satisfy, the requirements of
Section 409A, and the Company shall have no liability or other obligation to
indemnify or hold harmless the Executive or any beneficiary of the Executive for
any tax, additional tax, interest or penalties that the Executive or any
beneficiary of the Executive may incur in the event that any provision of this
Agreement, or any amendment or modification thereof, or any other action taken
with respect thereto, is deemed to violate any of the requirements of
Section 409A.

[SIGNATURE PAGE FOLLOWS]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Agreement
as of the date set forth above.

 

JARDEN CORPORATION

/s/ Martin E. Franklin

Name: Martin E. Franklin Title: Executive Chairman

/s/ Ian G.H. Ashken

Ian G.H. Ashken



--------------------------------------------------------------------------------

SCHEDULE I

(to Fifth Amended and Restated Employment Agreement dated as of July 23, 2012,
by

and between Jarden Corporation and Ian G.H. Ashken)

On January 1 of each year during the Employment Period (or, if any such date is
not a business day, on the next succeeding business day), provided Executive is
employed on such date, Executive shall be entitled to receive an annual
performance grant of shares of Restricted Stock as set forth in the table below.
The restrictions on the Restricted Shares shall lapse based on achievement of a
performance target equal to a target appreciation in the stock price of the
common stock of the Company set by the Compensation Committee at the time of
grant, but not to exceed a maximum appreciation percentage performance target
according to the following table:

 

Grant   Date     Maximum Stock Price Appreciation (%)
Performance Target (over Closing Price
on Last Trading Day of Prior Year) 135,000     January 1, 2013      12% 135,000
    January 1, 2014      12% 135,000     January 1, 2015      12%

In the event the Employment Period extends beyond the Original Employment
Period, in each additional year of the Employment Period beginning after
December 31, 2015, the Executive shall be entitled to a grant of Restricted
Stock in an amount to be determined each year by the Compensation Committee,
with vesting determined in accordance with the performance targets set forth
above, or such other methodology as the Executive and the Compensation Committee
may mutually agree.

The performance target for vesting each of the annual grants listed above shall
be achieved on the date that the average closing price of the Company’s common
stock on the New York Stock Exchange (or such other securities exchange on which
the Company’s common stock may then be traded) for any period of five
consecutive trading days equals or exceeds a price representing an increase over
the closing price on the last trading day of the prior calendar year at least
equal to the target stock price appreciation percentage set by the Compensation
Committee (up to the maximum set forth above). The performance target must be
achieved, if at all, within five (5) years from the date of grant. If the
performance target in not achieved within five (5) years from the date of grant,
such grant will expire and be forfeited.

Capitalized terms used but not defined on this Schedule I shall have the
meanings assigned thereto in the Fifth Amended and Restated Employment Agreement
dated as of July 23, 2012, by and between Jarden Corporation and Ian G.H.
Ashken, of which this Schedule I forms a part.